Name: 2009/511/EC: Council Decision of 22Ã June 2009 on the conclusion of the Agreement between the European Community and the United Arab Emirates on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  transport policy;  European construction;  Asia and Oceania;  international security;  economic geography
 Date Published: 2009-07-03

 3.7.2009 EN Official Journal of the European Union L 173/5 COUNCIL DECISION of 22 June 2009 on the conclusion of the Agreement between the European Community and the United Arab Emirates on certain aspects of air services (2009/511/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Council authorised the Commission on 5 June 2003 to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) On behalf of the Community, the Commission has negotiated an Agreement with the United Arab Emirates on certain aspects of air services (2) (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) The Agreement was signed on behalf of the Community on 30 November 2007 subject to its conclusion at a later date, in conformity with Council Decision 2008/87/EC (3). (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the United Arab Emirates on certain aspects of air services is hereby approved on behalf of the Community. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided in Article 9(1) of the Agreement. Done at Luxembourg, 22 June 2009. For the Council The President J. Ã EBESTA (1) OJ C 66 E, 20.3.2009, p. 84. (2) OJ L 28, 1.2.2008, p. 21. (3) OJ L 28, 1.2.2008, p. 20.